 1   KATHLEEN E. FINNERTY (SBN 157638)
     PATRICIA J. WOLFE (SBN 310750)
 2   FINNERTY LAW OFFICES INC.
 3   1430 Blue Oaks Blvd., Suite 200
     Roseville, California 95747
 4   O: 916.899.5072
     KFinn@KFinnertyLaw.com
 5
     Attorneys for Plaintiff,
 6   ELECTRO SCAN, INC.
 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ELECTRO SCAN, INC.,                             Case No. 2:18-cv-02689-JAM-EFB
12   a Delaware corporation,

13                      Plaintiff,                   STIPULATION OF DISMISSAL

14          v.

15   GORD HENRICH, an individual;
     PIPELINE INTEGRITY
16   TECHNOLOGY ASSOCIATES,
     a foreign corporation;
17
     MTA-Messtechnik GmbH,
18   a foreign corporation,

19                      Defendants.

20

21

22        STIPULATION AND PROPOSED ORDER OF DISMISSAL WITH PREJUDICE

23          Subject to the endorsement of the Court, Electro Scan, Inc. and MTA-Messtechnik

24   GmbH, stipulate that Electro Scan Inc. hereby dismisses its Complaint against MTA in this action

25   with prejudice as to all activities through and including the date of execution of this Stipulation,

26   each Party to bear its own attorney’s fees and costs.

27

28                                                     1

                                         STIPULATION OF DISMISSAL
 1   Dated April 10, 2019                           FINNERTY LAW OFFICES INC.
 2                                                  By:      /s/ Kathleen E. Finnerty
                                                          Kathleen E. Finnerty (SBN 157638)
 3

 4                                                        Attorney for Plaintiff
                                                          ELECTRO SCAN INC.
 5

 6
     Dated April 10, 2019                           YOUNG & THOMPSON
 7
                                                    By:       /s/ Jeffrey M. Goehring
 8                                                        Jeffrey M. Goehring (SBN 233002)
                                                          Douglas V. Rigler (admitted Pro Hac Vice)
 9
                                                          Attorneys for Defendant
10                                                        MTA-Messtechnik GmbH
11

12

13                                       FILER’S ATTESTATION

14      Pursuant to Civil L.R. 131(e), regarding signatures, I, Kathleen Finnerty, attest that

15   concurrence in the filing of this document has been obtained.
16      Dated: April 10, 2019
17
                                                          By: /s/ Kathleen E. Finnerty
18
                                                               Kathleen E. Finnerty
19

20                                              ORDER

21   IT IS SO ORDERED.
22   Dated: April 10, 2019                            /s/ John A. Mendez_________________
                                                      HONORABLE JOHN A. MENDEZ
23
                                                      UNITED STATED DISTRICT JUDGE
24

25

26

27

28                                                     2

                                         STIPULATION OF DISMISSAL
